           Case 1:21-cv-06766-LTS Document 3 Filed 08/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEJANDRO MARCIAS BARAJAS,

                             Petitioner,

                     -against-
                                                                   21-CV-6766 (LTS)
SUPERINTENDENT, OF FIVE POINTS
                                                           ORDER DIRECTING ORIGINAL
CORRECTIONAL FACILITY; LETISHA
                                                                 SIGNATURES
JAMES, ATTORNEY GENERAL OF THE
STATE OF NEW YORK DEPT. OF LAW THE
CAPITOL,

                             Respondents.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner brings this action pro se. Petitioner submitted the petition and the application to

proceed in forma pauperis (IFP) without signatures. Rule 11(a) of the Federal Rules of Civil

Procedure provides that “[e]very pleading, written motion, and other paper must be signed by at

least one attorney of record in the attorney’s name – or by a party personally if the party is

unrepresented.” See also Local Civil Rule 11.1(a). The Supreme Court has interpreted Rule 11(a)

to require “as it did in John Hancock’s day, a name handwritten (or a mark handplaced).” Becker

v. Montgomery, 532 U.S. 757, 764 (2001).

       Petitioner is directed to resubmit the signature pages of the complaint and the IFP

application with original signatures to the Court within thirty days of the date of this order. A

copy of each signature page is attached to this order.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner complies with this order, the

case shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, the action will be dismissed.
            Case 1:21-cv-06766-LTS Document 3 Filed 08/13/21 Page 2 of 4




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 13, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 2
0123ÿ51:21-cv-06766-LTS
Case   675898 8ÿÿÿ   93ÿ53ÿÿÿ
                        Document        3ÿ08/13/21
                                      Filed  5575ÿÿÿ13ÿ73ÿofÿ4
                                                       Page
01Case
   23ÿ5671:21-cv-06766-LTS
          5898 8ÿÿÿDocument
                           93ÿ7ÿÿ3ÿFiled
                                          3ÿ08/13/21
                                                5575ÿÿÿ1Page
                                                            3ÿ554ÿofÿ547
